Appellant herein sought to recover damages from appellee for personal injuries received in an automobile accident, it being alleged that said accident occurred by reason of the negligence of appellee's decedent.
Appellant's complaint was in one paragraph, to which appellee demurred. The demurrer was sustained and hence this appeal. The sole question presented is the alleged error of the trial court in sustaining said demurrer.
The questions of law in this cause are identical to those presented to this court in causes number 14,478, 14,479 and 14,480, all of which cases were against the appellee herein, and which were decided upon the authority of Stuckey v. Stanley,Admr. (1933), 97 Ind. App. 341, 184 N.E. 300. In the Stuckey case supra, this court thoroughly discussed the questions involved.
It therefore follows that this cause must also necessarily be affirmed on the authority of Stuckey v. Stanley, supra, and it is so ordered.